Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 1 of 14



                             EXHIBIT C
                          Engagement Letter
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 2 of 14 767 Fifth Avenue
                                                                                                         New York, NY 10153

                                                                                                            T 212.287.3200
                                                                                                            F 212.287.3201
                                                                                                             pwpartners.com




                 June 4, 2020

                 PERSONAL AND CONFIDENTIAL

                 Marc Beilinson and Scott Vogel
                 Neiman Marcus Group LTD LLC
                 One Marcus Square
                 1618 Main Street
                 Dallas, Texas 75201


                 Dear Messrs. Beilinson and Vogel:

                                 This amended and restated letter agreement (“Agreement”), effective as of
                 May 7, 2020 (the “Effective Date”), confirms the terms under which the above-named
                 independent managers (the “Independent Managers” or “you”) of Neiman Marcus Group
                 LTD LLC have engaged Perella Weinberg Partners LP (together with its corporate
                 advisory affiliates, “Perella Weinberg Partners,” “we” or “us”) to represent and advise
                 them, reporting solely to them in their capacity as Independent Managers. For purposes
                 hereof, the term “Company” shall mean Neiman Marcus Group LTD LLC together with
                 its subsidiaries and debtor affiliates. The Agreement amends and restates the engagement
                 letter among Perella Weinberg Partners and the Independent Managers dated as of May 7,
                 2020.

                               1.     Services to be Rendered. The financial advisory services provided
                 by Perella Weinberg Partners shall include the following:

                                General Financial Advisory and Investment Banking Services. To the
                 extent requested by the Independent Managers, we shall:

                                         (a)      Familiarize ourselves with the business, operations,
                                  properties, financial condition and prospects of the Company;

                                          (b)      Review the Company’s financial condition and outlook;

                                         (c)     Assist in the reviewing financial data and prepare
                                  presentations to the Company’s Independent Managers;

                                          (d)    Attend meetings of the Company’s board and board
                                  committees with respect to matters on which we have been engaged to
                                  advise the Independent Managers; and
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 3 of 14




                                         (e)    Provide such other advisory services as are customarily
                                  provided in connection with the analysis of any of the transactions
                                  contemplated by this Agreement, as requested and mutually agreed.

                              Restructuring Services. To the extent requested by the Independent
                 Managers, we shall:

                                         (a)     Analyze various Restructuring (as defined below) scenarios
                                  and the potential impact of these scenarios on the value of the Company,
                                  and the recoveries of those stakeholders impacted by the Restructuring;

                                         (b)     Provide the Independent Managers with strategic advice
                                  regarding restructuring or refinancing the Company’s obligations;

                                          (c)    At the direction of the Independent Managers, assist the
                                  Company and/or participate in negotiations with entities or groups
                                  affected by the Restructuring;

                                           (d)    At the direction of the Independent Managers, evaluate the
                                  Company’s 2017 designation of MyTheresa and 2018 transfer of
                                  MyTheresa, analyze any causes of action related thereto, and assist in any
                                  litigation or negotiation of any settlement discussions related to the
                                  transfer;

                                         (e)     Assist the Independent Managers in the investigation and
                                  evaluation of any causes of action that may exist related to Neiman
                                  Marcus Group LTD LLC or the Company as a whole; and

                                        (f)    Provide testimony, as necessary, with respect to matters on
                                  which we have been engaged.

                                  For purposes of this Agreement, the term “Restructuring” means any
                 recapitalization, modification or restructuring of the Company’s equity and/or debt
                 securities and/or other indebtedness, obligations or liabilities (including partnership
                 interests, lease obligations, trade credit facilities and/or contract or tort obligations),
                 including pursuant to any repurchase, exchange, conversion, cancellation, forgiveness,
                 retirement, plan, solicitation of consents, waivers, acceptances, authorizations and/or a
                 modification or amendment to the terms, conditions or covenants thereof.

                                 Generally. Notwithstanding anything contained in this Agreement
                 (including Annex A) to the contrary, the Company, the Independent Managers and we
                 each agree that (i) the Independent Managers, and not the Company, shall direct us and
                 that we shall advise and report solely to the Independent Managers (including legal
                 counsel assisting the Independent Managers) in their capacity as such; (ii) the
                 Independent Managers, and not the Company, shall control any attorney-client privilege,
                 attorney work product or other privilege with respect to the Engagement; and (iii) the


                                                               2
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 4 of 14




                 Company and the other managers or directors on the board of the Company shall not
                 access the work or privileged material controlled by the Independent Managers, except as
                 permitted by the Independent Managers.

                                 Notwithstanding anything contained in this Agreement to the contrary, we
                 shall have no responsibility for designing or implementing any initiatives to improve the
                 Company’s operations, profitability, cash management or liquidity or to provide any
                 fairness, valuation or solvency opinions or to make any independent evaluation or
                 appraisal of any assets or liabilities of the Company or any other party. We make no
                 representations or warranties about the Company’s ability to (i) successfully improve its
                 operations, (ii) maintain or secure sufficient liquidity to operate its business, or (iii)
                 successfully complete a Restructuring. We are retained under this Agreement solely to
                 provide advice and services regarding the transactions contemplated by this Agreement.
                 Our Engagement does not encompass providing “crisis management.”

                                 The advisory services and compensation arrangements set forth in this
                 Agreement do not encompass other investment banking services or transactions that may
                 be undertaken by us at the request of the Company or the Independent Managers, or any
                 other specific services not set forth in this Agreement. Specifically, this Agreement does
                 not contemplate us providing opinions or taking a primary role in the development,
                 structuring or negotiation of any specific transaction or series of transactions. The terms
                 and conditions of such investment banking services, including compensation and
                 arrangements, would be set forth in a separate written agreement between us and the
                 Company.

                                2.      Compensation. As compensation for our services, the Company
                 agrees to pay us in cash, by wire transfer of immediately available funds when due, the
                 following fees (individually or collectively, “Fees”):

                                 (a) a monthly financial advisory fee of $150,000 (the “Monthly Fee”),
                 commencing on the Effective Date and payable in advance on each monthly anniversary
                 of such date; provided that, beginning on the seven month anniversary of the Effective
                 Date, we will credit 50% of the Monthly Fee against the Restructuring Fee described
                 below; plus

                              (b) a restructuring fee in the amount of $3,000,000, payable promptly upon
                 consummation of a Restructuring (the “Restructuring Fee”).

                 Notwithstanding the foregoing, in the event that a restructuring support agreement is not
                 signed within 30 days of the Company becoming a debtor under chapter 11, or in the
                 event the final confirmation hearing does not occur within six months of the petition date,
                 and the role of the Independent Managers meaningfully deviates from their currently
                 contemplated role, the parties shall mutually agree in good faith to an appropriate
                 increase in our fees commensurate with such increased scope.




                                                              3
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 5 of 14




                                 3.      Expenses. In addition to our fees for professional services, the
                 Company agrees that it will periodically, at our request, reimburse us for all of our
                 reasonable and documented expenses (“Expenses”), (including, but not limited to,
                 professional and legal fees, charges and disbursements of our legal counsel (“Legal
                 Fees”), any sales, use or similar taxes (including additions to such taxes, if any) arising in
                 connection with any matter referred to in this Agreement, travel and hotel expenses,
                 printing costs, data processing and communication charges, research expenses and
                 courier and postage services); provided, that such reimbursement for expenses other than
                 Legal Fees shall not exceed $50,000 in the aggregate without the Company’s prior
                 written consent, not to be unreasonably withheld; provided that, for the avoidance of
                 doubt such limitation shall not apply to the Company’s obligations set forth in Annex A.
                 The Company’s obligation to reimburse expenses incurred by us in connection with the
                 Engagement will survive the completion or termination of the Engagement.

                                 4.      Indemnification. The Company acknowledges that we have been
                 retained hereunder solely as an independent contractor and that nothing in this Agreement
                 or the nature of our services shall be deemed to create a fiduciary or agency relationship
                 between us and the Company or its equity holder(s), employees or creditors. In order to
                 induce us to accept the Engagement, the Company agrees to the indemnity, exculpation
                 provisions and other matters set forth in Annex A, which forms a part of and is
                 incorporated by reference into the Agreement. Prior to entering into any agreement or
                 arrangement with respect to, or effecting, any proposed sale, exchange, dividend or other
                 distribution or liquidation of all or a significant portion of its assets in one or a series of
                 transactions or any significant recapitalization or reclassification of its outstanding
                 securities that does not directly or indirectly provide for the assumption of the obligations
                 of the Company set forth in Annex A, the Company will notify us in writing thereof (if
                 not previously so notified) and, if requested by us, shall arrange in connection therewith
                 alternative means of providing for the obligations of the Company set forth in Annex A,
                 including the assumption of such obligations by another party, insurance, surety bonds or
                 the creation of an escrow, in each case, in an amount and upon terms and conditions
                 reasonably satisfactory to us and the Company. The terms and provisions of this Section
                 4 and of Annex A shall survive the completion or termination of the Engagement.

                                  5.     Bankruptcy Court Approval. In the event that the Company is or
                 becomes a debtor under Chapter 11 of the Bankruptcy Code, whether voluntarily or
                 involuntarily, the Independent Managers and the Company shall use reasonable efforts to
                 seek an order authorizing our employment pursuant to the terms of this Agreement, as a
                 professional person pursuant to, and subject to the standard of review of, Section 328(a)
                 of title 11 of the United States Code (the “Bankruptcy Code”), the applicable Federal
                 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and applicable local rules and
                 orders and not subject to any other standard of review under Section 330 of the
                 Bankruptcy Code. In so agreeing to seek our retention under Section 328(a) of the
                 Bankruptcy Code, the Independent Managers and the Company acknowledge that they
                 believe that our general restructuring experience and expertise, our knowledge of the
                 capital markets and our merger and acquisition capabilities will inure to the benefit of the



                                                               4
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 6 of 14




                 Company and the Independent Managers in pursuing any Restructuring, that the value to
                 the Company and the Independent Managers of our services derives in substantial part
                 from that expertise and experience and that, accordingly, the structure and amount of the
                 contingent Fees are reasonable regardless of the number of hours to be expended by our
                 professionals in the performance of the services to be provided hereunder. The Company
                 shall submit, and the Independent Managers shall assist in the submission of, our
                 employment application as soon as practicable following the Company’s filing of a
                 voluntary Chapter 11 case, or the entry of an order for relief in any involuntary case filed
                 against the Company, and the Company shall use its reasonable efforts to cause such
                 application to be considered on the most expedited basis. The employment application
                 and the proposed order authorizing our employment shall be provided to us as much in
                 advance of any Chapter 11 filing as is practicable, and must be acceptable to us in our
                 sole discretion. Following entry of the order authorizing our employment, the Company
                 shall pay all Fees and Expenses due pursuant to this Agreement, as approved by the court
                 having jurisdiction of the bankruptcy case involving the Company (the “Bankruptcy
                 Court”), as promptly as possible in accordance with the terms of this Agreement and the
                 order of such Bankruptcy Court, the Bankruptcy Code, the Bankruptcy Rules and
                 applicable local rules and orders, and each of the Company and the Independent
                 Managers will work with us to promptly file any and all necessary applications regarding
                 such fees and expenses with the Bankruptcy Court. We shall have no obligation to
                 provide services under this Agreement in the event that the Company becomes a debtor
                 under the Bankruptcy Code unless our retention under this Agreement is approved under
                 Section 328(a) of the Bankruptcy Code by final order of the Bankruptcy Court which is
                 acceptable to us and which approves this Agreement in all material respects. If the order
                 authorizing our employment is not obtained, or is later reversed, modified or set aside for
                 any reason, we may terminate this Agreement, and the Company shall promptly
                 reimburse us for all Fees and Expenses due hereunder, including any Fees due or to
                 become due under the Tail Period (as defined below). Prior to commencing a Chapter 11
                 case, the Company shall pay all amounts then due and payable to us in cash. The terms
                 of this Section are solely for our benefit, and may be waived, in whole or in part, only by
                 us.

                                 6.      Expertise. The Company and the Independent Managers each
                 acknowledges and agrees that Perella Weinberg Partners’ restructuring expertise as well
                 as its capital markets knowledge, financing skills and mergers and acquisitions
                 capabilities, some or all of which may be required by the Independent Managers or the
                 Company during the term of our Engagement hereunder, were important factors in
                 determining the amount of the various fees set forth herein, and that the ultimate benefit
                 to the Company and the Independent Managers of our services hereunder could not be
                 measured merely by reference to the number of hours to be expended by our
                 professionals in the performance of such services. The Company and the Independent
                 Managers also acknowledge and agree that the various fees set forth herein have been
                 agreed upon by the parties in anticipation that a substantial commitment of professional
                 time and effort will be required of us and our professionals hereunder over the life of the
                 Engagement, and in light of the fact that such commitment may foreclose other


                                                              5
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 7 of 14




                 opportunities for us and that the actual time and commitment required of us and our
                 professionals to perform their services hereunder may vary substantially from week to
                 week or month to month, creating “peak load” issues for the firm. In addition, given the
                 numerous issues which we may be required to address in the performance of our services
                 hereunder, our commitment to the variable level of time and effort necessary to address
                 all such issues as they arise, and the market prices for our services for engagements of
                 this nature in an out-of-court context, the Company and the Independent Managers agree
                 that all of the fee arrangements specified herein are commercially reasonable.

                                 7.     Information; Cooperation. In connection with the Engagement, the
                 Company will provide us with access to the Company’s managers, officers, directors,
                 employees, accountants, legal advisors, and other representatives (collectively,
                 “Representatives”), and will furnish us and cause its Representatives to furnish us with
                 such information as we believe appropriate for the Engagement (all such information so
                 furnished being the “Information”). The Company and the Independent Managers
                 recognize and confirm that we (i) will use and rely primarily on the Information and on
                 information available from generally recognized public sources in performing its services
                 without having independently verified the same and (ii) do not assume responsibility for
                 the accuracy or completeness of the Information and such other information. The
                 information to be furnished by the Independent Managers, the Company or their
                 respective Representatives, when delivered, will be true and correct in all material
                 respects and will not contain any material misstatement of fact or omit to state any
                 material fact necessary to make the statements contained therein not misleading. The
                 Independent Managers and the Company will promptly notify us if it learns of any
                 material inaccuracy or misstatement in, or material omission from, any Information
                 theretofore delivered to us.

                                 The Company agrees to cooperate with us in the performance of its
                 services under this Agreement and shall provide us with timely access to and use of
                 personnel, facilities, equipment, data and information to the extent necessary to permit us
                 to perform services under this Agreement. In order to coordinate effectively the
                 Company’s, the Independent Managers’ and our activities to effect a Restructuring, or
                 other transaction, the Company and the Independent Managers will promptly inform us
                 of any pending or future discussions, negotiations or inquiries regarding a possible
                 Restructuring (including any such discussions, negotiations or inquiries that have
                 occurred in the six-month period prior to the date of this Agreement).

                                 8.     Work Product. All documents, materials or information of any
                 kind created by us in connection with this engagement, including, without limitation, any
                 written reports, memoranda, analyses, work papers or status summaries, whether or not
                 delivered to the Independent Managers, the Company or their respective Representatives,
                 are work product (collectively, “Work Product”). All Work Product shall be owned and
                 maintained by us. The Independent Managers and the Company agree, and shall cause
                 their Representatives, not to use any Work Product except in connection with any
                 transaction contemplated by this Agreement or otherwise within the scope of the



                                                              6
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 8 of 14




                 Engagement, and not for any other purpose. Our Work Product may not be relied upon
                 by any person other than the Independent Managers (in their capacity as such and not in
                 any individual capacity), including, but not limited to, the Company, any security holder,
                 or employee or creditor of the Company, and may not be used or relied upon for any
                 other purpose. Neither the Company nor you may publicly disclose, summarize, excerpt
                 from or otherwise refer to any Work Product rendered by us, whether formal or informal,
                 without our prior written consent.

                                 9.     Confidentiality. Any written or oral advice to be provided by us is
                 exclusively for the Independent Managers (in their capacities as such and not in any
                 individual capacity), and accordingly may not be relied upon by any other person or
                 entity or used for any other purpose. Neither the Independent Managers nor the Company
                 may publicly disclose, summarize, excerpt from or otherwise refer to any advice rendered
                 by us, whether formal or informal, without our prior written consent. In addition, neither
                 the Independent Managers nor the Company may refer to our name or the terms of our
                 Engagement without our prior written consent. The obligations under this section will
                 survive the completion or termination of the Engagement.

                                  We will not be providing the Company or the Independent Managers with,
                 and they will not look to us for, tax, legal, accounting or other similar advice and we
                 agree that nothing in this Agreement is intended to impose any conditions of
                 confidentiality within the meaning of Section 6111 of the Internal Revenue Code of 1986,
                 as amended, or US Treasury Regulation Section 1.6011-4. The Company may disclose to
                 any and all persons, without limitation of any kind, the United States tax treatment
                 (federal, state and local) and tax structure of any transaction and all materials of any kind
                 relating to such tax treatment and tax structure.

                                 10.    Termination. Our services hereunder may be terminated upon 3
                 days written notice with or without cause by the Independent Managers or by us at any
                 time and without liability or continuing obligation to you or to us or to the Company. No
                 termination of our Engagement or this Agreement shall modify or affect (i) the
                 Company’s obligation to pay our Fees and to pay or reimburse Expenses through the
                 effective date of termination under Sections 2 and 3 of this Agreement, respectively, and
                 (ii) the Company’s and the Independent Managers’ obligations under Sections 4, 5, 8, 9,
                 10, 13, 14, 15, 16 and 17, all of which shall survive the termination of our Engagement;
                 provided, however, that in the case of termination by you, we shall be entitled to be paid
                 the full amount of our Fees if, during the term or within one year of such termination (the
                 “Tail Period”), (x) any Restructuring is effected, or (y) the Company agrees to a
                 Restructuring which is subsequently effected, at any time.

                                  11.    Other Perella Weinberg Partners Activities. Perella Weinberg
                 Partners is a financial services firm engaged directly and through its affiliates in
                 investment banking, financial advisory services, investment management, asset
                 management and other advisory services and sponsors special purpose acquisition
                 vehicles. The Company and the Independent Managers understand and acknowledge that
                 in performing the Engagement we will not be under any duty to disclose to the Company


                                                              7
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                    Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 9 of 14




                 or the Independent Managers, or use for the benefit of the Company or the Independent
                 Managers, any confidential or non-public information obtained by us or our affiliates in
                 the course of providing services to any other person or engaging in any other transaction
                 (including as principal) or business activities. In the ordinary course of business
                 activities, Perella Weinberg Partners LP or its affiliates or their respective personnel may
                 at any time hold long or short positions, and may trade or otherwise effect transactions,
                 for its or their own accounts or the accounts of customers, in debt or equity or other
                 securities (or related derivative securities) or financial instruments (including bank loans
                 or other obligations) of the Company or any other party to a transaction or any of their
                 respective affiliates.

                                  12.     Governing Law. All aspects of the relationship created by this
                 Agreement (including Annex A) shall be governed by and construed in accordance with
                 the laws of the State of New York, applicable to agreements made and to be performed
                 entirely in such State. All actions and proceedings arising out of or relating to this
                 Agreement shall be heard and determined exclusively in any New York state or federal
                 court sitting in the Borough of Manhattan of the City of New York, to whose jurisdiction
                 the Company hereby irrevocably submits. The Company and the Independent Managers
                 hereby irrevocably waive any defense or objection to the New York forum designated
                 above. Perella Weinberg Partners, the Independent Managers and the Company (on its
                 own behalf and, to the extent permitted by law, on behalf of its equity holders) waives all
                 right to trial by jury in any action, suit, proceeding or counterclaim (whether based upon
                 contract, tort or otherwise) related to or arising out of the Engagement or the performance
                 by us of the services contemplated by this Agreement.

                                 13.     Assignment; Severability. No party hereto may assign, transfer or
                 delegate any of its rights or obligations without the prior written consent of the other
                 parties, such consent not to be unreasonably withheld. In the event that any term or
                 provision of this Agreement shall be held to be invalid, void or unenforceable by a court
                 of competent jurisdiction (not subject to further appeal), then the remainder of this
                 Agreement shall not be affected, and each such term and provision of this Agreement
                 shall be valid and enforceable to the fullest extent permitted by law.

                                14.     Public Announcements. The Company and the Independent
                 Managers acknowledge that we may, at our option and expense and after public
                 announcement of a Restructuring, place announcements and advertisements or otherwise
                 publicize such Restructuring and our role in it (which may include the reproduction of the
                 Company’s logo and a hyperlink to the Company’s website) on our internet website and
                 in such financial and other newspapers and journals as we may choose, stating that we
                 acted as financial advisor to the Company in connection with the Restructuring.

                                 15.    Regulation Relating to Client Identification. Federal law and
                 regulations require financial institutions to obtain, verify and record information that
                 identifies each person with whom they do business prior to doing such business and to
                 provide reasonable notice to such persons that the financial institution is verifying such
                 person’s identity. Accordingly, the Company will provide us, as necessary and upon


                                                              8
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                   Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 10 of 14




                 request, certain identifying information, including, but not limited to, a government-
                 issued identification number (e.g., a U.S. taxpayer identification number) and certain
                 other information or documents necessary to verify the Company’s identity, such as
                 certified corporate documentation, partnership agreement or trust instrument.

                                 16.      Co-Advisors. It is understood that no Indemnified Person, as
                 defined herein in Annex A, shall have any responsibility or liability to the Independent
                 Managers , the Company or its affiliates or any other party in connection with the advice,
                 opinions or actions of any other advisors engaged by the Independent Managers or the
                 Company, and further, no Indemnified Person or any such other advisor shall have any
                 responsibility or liability to each other in connection with the advice or opinions rendered
                 by such party in connection with the Engagement.

                                 17.     Limitation on Actions. No action, regardless of form, arising out
                 of or relating to the Engagement, may be brought by you or the Company more than one
                 year after the cause of action has accrued.

                                 18.     Entire Agreement; Amendments. This Agreement, including
                 Annex A, constitutes the entire agreement between us, the Independent Managers and the
                 Company with respect to the Engagement and supersedes all other oral and written
                 representations, understandings or agreements relating to this Engagement. No
                 alteration, waiver, amendment, change or supplement hereto shall be binding or effective
                 unless the same is set forth in writing signed by a duly authorized representative of each
                 party.

                                 Please acknowledge agreement with the terms stated herein, and that you
                 have reviewed and agreed to be bound by the terms of this Agreement, and that you have
                 all requisite power and authority to enter into this Agreement on behalf of the
                 Independent Managers and the Company (as applicable), and have been duly and validly
                 authorized to do so, as evidenced by your signature below. Facsimile and electronic
                 signatures shall be deemed original, binding signatures.




                                                              9
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                   Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 11 of 14




                         We are delighted to accept the Engagement and look forward to working with you
                 on this assignment. Please confirm your agreement to the foregoing by signing and
                 returning to us the enclosed duplicate of this letter.

                                                             Very truly yours,


                                                             PERELLA WEINBERG PARTNERS LP


                                                             By:_______________________________
                                                               Name: %UXFH0HQGHOVRKQ
                                                               Title:  3DUWQHU


                 Agreed and accepted as of
                 the date set forth above:

                 INDEPENDENT MANAGERS OF NEIMAN MARCUS GROUP LTD LLC


                 By:_______________________________
                   Name: Marc Beilinson
                   Title: Disinterested Manager


                 By:_______________________________
                   Name: Scott Vogel
                   Title: Disinterested Manager


                 NEIMAN MARCUS GROUP LTD LLC.


                 By:_______________________________
                   Name: 7UDF\3UHVWRQ
                   Title: *HQHUDO&RXQVHO




                                                                   10
DocuSign Envelope ID: 51ED6604-3821-47EE-B2E1-C175DA7E4B1B
                   Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 12 of 14




                         We are delighted to accept the Engagement and look forward to working with you
                 on this assignment. Please confirm your agreement to the foregoing by signing and
                 returning to us the enclosed duplicate of this letter.

                                                             Very truly yours,


                                                             PERELLA WEINBERG PARTNERS LP


                                                             By:_______________________________
                                                               Name:
                                                               Title:


                 Agreed and accepted as of
                 the date set forth above:

                 INDEPENDENT MANAGERS OF NEIMAN MARCUS GROUP LTD LLC


                 By:_______________________________
                   Name: Marc Beilinson
                   Title: Disinterested Manager


                 By:_______________________________
                   Name: Scott Vogel
                   Title: Disinterested Manager


                 NEIMAN MARCUS GROUP LTD LLC.


                 By:_______________________________
                   Name:
                   Title:




                                                                   10
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                   Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 13 of 14




                                                             Annex A
                      The Company agrees that in the event that Perella Weinberg Partners or any of our
             affiliates, or any of our or their respective directors, officers, members, partners, employees,
             agents, or controlling persons, if any (each of the foregoing, including Perella Weinberg
             Partners, being an "Indemnified Person"), become involved in any capacity in any action, claim,
             proceeding, or investigation (an “Action”) brought or threatened by or against any person,
             including your securityholders, in each case, related to, arising out of, or in connection with our
             engagement, you will promptly reimburse each such Indemnified Person for its reasonable, out-
             of-pocket legal and other expenses (including the reasonable, out-of-pocket cost of any
             investigation and preparation) promptly after receipt of invoices with reasonable descriptions
             thereof; provided that the Indemnified Persons shall not be entitled to any such reimbursement to
             the extent that any such expenses are found by a court of competent jurisdiction in a judgment
             which has become final (in that it is no longer subject to appeal or review) to have resulted from
             an Indemnified Person's fraud, bad faith, willful misconduct or gross negligence. You will
             indemnify and hold harmless each Indemnified Person from and against any losses, claims,
             damages, liabilities, or expenses to which any Indemnified Person may become subject under
             any applicable federal or state law, or otherwise, in each case, related to, arising out of, or in
             connection with our engagement, whether or not any pending or threatened Action giving rise to
             such losses, claims, damages, liabilities, or expenses is initiated or brought by you or on your
             behalf and whether or not in connection with any Action in which you or any such Indemnified
             Person are a party, except to the extent that any such loss, claim, damage, liability, or expense is
             found by a court of competent jurisdiction in a judgment which has become final (in that it is no
             longer subject to appeal or review) to have resulted from an Indemnified Person's fraud, bad
             faith, willful misconduct or gross negligence. Notwithstanding anything to the contrary in this
             agreement, to the extent that an Indemnified Person is found by a court of competent jurisdiction
             to be not entitled to indemnification in respect of a loss, claim, damage, liability or expense in
             accordance with the previous sentence, we or such Indemnified Person will promptly repay to
             you (i) any indemnification payments made by you under this agreement with respect thereto and
             (ii) any expenses previously reimbursed by you under this agreement that were primarily related
             thereto. You also agree that no Indemnified Person shall have any liability (whether direct or
             indirect, in contract or tort, or otherwise) to you or your securityholders or creditors related to,
             arising out of, or in connection with our engagement except to the extent that any loss, claim,
             damage, or liability is found by a court of competent jurisdiction in a judgment which has
             become final (in that it is no longer subject to appeal or review) to have resulted from such
             Indemnified Person's fraud, bad faith, willful misconduct or gross negligence.

                     We or an Indemnified Person shall notify the Company in writing promptly after receipt
             by an Indemnified Person of notice of the commencement of any Action with respect to which
             reimbursement or indemnification is being sought hereunder; provided that the omission so to
             notify Company will not relieve you from any liability which you may have, except to the extent
             you have been actually prejudiced by such omission. The Company shall be entitled to
             participate in or assume the defense of, any such Action. If the Company assumes the defense of
             any Action, except as provided below, you thereafter shall not be responsible for any costs, fees
             or expenses of any separate counsel retained by such Indemnified Person in connection with such
             Action. Notwithstanding the foregoing, the Company may not assume the defense and we or the
             Indemnified Persons shall have the right to employ separate counsel in the defense of such
DocuSign Envelope ID: 4F2881B1-26E5-4A59-8EF5-9E6A813AC9C4
                   Case 20-32519 Document 764-3 Filed in TXSB on 06/04/20 Page 14 of 14




             Action, and you shall bear the reasonable, out-of-pocket legal and other expenses of such
             separate counsel if (i) the use of counsel chosen by the Company to represent such Indemnified
             Person would present such counsel with a conflict of interest or (ii) the Company has provided
             prior written authorization to such Indemnified Person to employ separate counsel at Company’s
             expense. Notwithstanding any provision herein, in no event shall the Company be responsible for
             any fees, costs or expenses of more than one counsel (plus one local counsel in any jurisdiction
             where necessary) retained by us for all Indemnified Persons in connection with any Action.

                     If for any reason the foregoing indemnification is held unenforceable or is otherwise
             unavailable (other than due to an Indemnified Person’s fraud, bad faith, willful misconduct or
             gross negligence), then you shall contribute to the loss, claim, damage, liability, or expense for
             which such indemnification is held unenforceable in such proportion as is appropriate to reflect
             the relative benefits received, or sought to be received, by you and your securityholders and
             creditors on the one hand and the Indemnified Persons on the other hand in the matters
             contemplated by our engagement as well as the relative fault of yourselves and such persons with
             respect to such loss, claim, damage, liability, or expense and any other relevant equitable
             considerations. You agree that for the purposes hereof (other than in connection with an
             Indemnified Person’s fraud, bad faith, willful misconduct or gross negligence), the relative
             benefits received, or sought to be received, by you and your securityholders and creditors and the
             Indemnified Persons shall be deemed to be in the same proportion as (i) the total value paid or
             proposed to be paid by or to you and your securityholders and creditors, as the case may be,
             pursuant to any transaction (whether or not consummated) for which we have been engaged to
             perform investment banking services bears to (ii) the fees paid or proposed to be paid to us in
             connection with such engagement; provided, however, that to the extent permitted by applicable
             law, in no event shall we or any other Indemnified Person be required to contribute an aggregate
             amount in excess of the aggregate fees actually paid to us for such investment banking services.
             Your reimbursement, indemnity, and contribution obligations under this agreement shall be joint
             and several, shall be in addition to any liability which you may otherwise have, shall not be
             limited by any rights we or any other Indemnified Person may otherwise have and shall be
             binding upon and inure to the benefit of any successors, assigns, heirs, and personal
             representatives of yourselves, ourselves, and any other Indemnified Persons.

                     You agree that, without our prior written consent (which will not be unreasonably
             withheld), you will not settle, compromise, or consent to the entry of any judgment in any
             pending or threatened Action in respect of which indemnification or contribution could
             reasonably be sought hereunder (whether or not we or any other Indemnified Persons are an
             actual or potential party to such Action), unless such settlement, compromise, or consent
             includes an unconditional release of each Indemnified Person from all liability arising out of
             such Action. No Indemnified Person seeking indemnification, reimbursement or contribution
             under this agreement will, without the Company’s prior written consent (which will not be
             unreasonably withheld), agree to the settlement of any Action. This agreement shall remain in
             effect indefinitely, notwithstanding any termination of our engagement.
